ACCEPTED
                                                                                            12-15-00254-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      10/16/2015 9:22:17 AM
                                                                                                  Pam Estes
                                                                                                     CLERK


                      NO.
                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS

                       IN THECOURT OF APPEALS                  10/16/2015 9:22:17 AM

                FOR THE TWELFTH DISTRICT OF TEXAS                     PAM ESTES
                                                                        Clerk
                          TYLER, TEXAS



           IN RE INNOVATION       RESOURCE SOLUTION, LLC,
                                                          RELA TOR

 Original Proceeding from Cause No. 3-42109 in the 3RD Judicial District Court
                            Anderson County, Texas



                 PETITION FOR WRIT OF MANDAMUS




                                      BEAU T. SINCLAIR
                                      SBN: 24029835

                                      SINCLAIR LAW OFFICE, P.C.
                                      400 South Broadway, Suite 102
                                      Tyler, Texas 75702
                                      (903) 533- 1005
                                      (903) 533-1379 (fax)
                                      E—maiZ.' eﬁle@  sz'rLclairlawtyler.com


ATTORNEY FOR RELATOR, INNOVATION RESOURCE SOLUTION, LLC
                 ORAL ARGUMENT NOT REQUESTED
                           NO.


                            IN THECOURT OF APPEALS
                     FOR THE TWELFTH DISTRICT OF TEXAS
                               TYLER, TEXAS


               IN RE INNOVATION         RESOURCE SOLUTION, LLC,
                                                                   RELA TOR

  Original Proceeding from Cause No. 3-42109 in the 3RD Judicial District Court
                                 Anderson County, Texas


                        On Petition for Writ of Mandamus to the
                3“   Judicial District Court of Anderson County,        Texas




                     PETITION FOR WRIT OF MANDAMUS


TO THE HONORABLE COURT OF APPEALS:
      COMES NOW INNOVATION RESOURCE SOLUTION, LLC, Relator, and
presents this Petition for Writ of    Mandamus        relating to the   Order Disqualzﬁzing

Jeffrey L.   Coe from   his representation   of Relator, Innovation Resource Solution,

LLC. Relator seeks immediate       relief   from   this   Honorable Court to Vacate the   trial


court’s Order Disqualifying Jeffrey L.        Coe from        his representation of Relator,

Innovation Resource Solution, LLC.
                      IDENTITY OF PARTIES AND COUNSEL
         The following   is a complete list of all parties to the action pending before the
trial   court, as well as the names and addresses of all trial and appellate counsel.


 Relator                                     Relators ’ Trial Attorney
 INNOVATION RESOURCE                         Jeffrey L.    Coe
 SOLUTION, LLC                               Attorney      at   Law
                                             P.O.   Box 1157
                                             Palestine,Texas 75802
                                             (903) 723-0331
                                             (888) 651-6851 Fax

                                             Relator ’s Appellate Attorney
                                             Beau T.      Sinclair
                                             Sinclair     Law Office, P.C.       ,    ,,

                                             400    S.   Broadway Ave.,   Ste.       102
                                             Tyler,Texas 75702
                                             (903)533-1005
                                             (903) 533-1379

Real Parties    in Interest                 Real Parties’ Trial Counsel
Calvin B. Smith, Connie M. Smith,           James Hankins
and Branding Iron Investments, LLC          606 E. Crawford St.
                                            Palestine, Texas 75801
                                            (903) 729-2102
                                            (903) 731-4732 Fax

                                            Terry Thorn
                                            608 E. Crawford St.
                                            Palestine, Texas 75801
                                            (903) 729-6087
                                            (903) 729-7605 Fax



 Respondent                                  3”’ Judicial District    Judge
 Hon. Judge Deborah Oakes Evans              Anderson County Courthouse
                                             500 N. Church St.
                                             Palestine, Texas 75801
                                             (903) 723-7415


                                              iii
                                        TABLE OF CONTENTS

IDENTITY OF PARTIES                   AND COUNSEL                  ............................................    ..       iii



TABLE OF CONTENTS                    ..........................................................................    ..       iv


INDEX OF AUTHORITIES                      ......................................................................       ..    V

INTRODUCTION                ................................................................                           ..    3


RELIEF REQUESTED ...........................................................                                           ..    3


ABBREVIATIONS & RECORD REFERENCES                                            ..........................             ..       4

APPENDICES ..........................                      .....................................                                  ,,   ,




STATEMENT OF THE CASE                         ..................................................................       ..    4

STATEMENT OF JURISDICTION                             ..........................................................       ..    5


ISSUE PRESENTED                .................................................................................       ..    5


STATEMENT OF FACTS                      ........................................................................       ..    6

SUMMARY OF THE ARGUMENT                                .........................................................       ..    7

MANDAMUS IS APPROPRIATE ............................................                                               ..        8

ARGUMENT ...................................................................... ..9
PRAYER ..........................................................................                                  . .   1   5


CERTIFICATE OF COMPLIANCE .......................................................                                 ..        16

CERTIFICATE OF SERVICE                        ................................................................    ..        16

CERTIFICATE OF DELIVERY .............................................................                             ..        17

APPENDIX ............................................................................................             ..        18


                                                             iv
                                             INDEX OF AUTHORITIES
     CASES:

     Arkla Energy Resources v. Jones, 762 S.W.2d 694 (TeX.App.—Texarkana
     1988 orig. proceeding) ................................................................... ..13

     Berger     v.   Lang, 976 S.W.2d 833 (Tex.App.~Houston                         [15‘     Dist.] 1998,
     pet. denied) .................................................................................                                   ..    15

     Canadian Helicopters,              Ltd.   v. I/Wttig,         876 S.W.2d 304 (Tex.1994)             ................              ..       8

     Carmona         v.   State, 941 S.W.2d 949 (Tex.Crirn.App. 1997)                      ........................                 ..    14

     Cimarron Agric.,          Ltd.    V.   Guitar Holding Co., L.P., 209            S.     W.3d 197 (Tex. App. —
,   ,,E1,Paso_20,Q6,,no,,pet,.), ....................   ..,                         . . .       . .     2.   .   .2.   ,.   .    _.        .,   9,



     Haggard v. Snodgrass, 770 S.W.2d 577 (Tex.App.—Da11as                                     1989, orig.
     proceeding)          ...............................................................................                             ..        12

     In re Balzn, 13 S.W.3d 865 (Tex.App.—Fort                           Worth 2000,        orig.     proceeding)                               12

     In re Ford Motor Co., 211 S.W.3d 295 (Tex. 2006)                            ................................                     ..        15

     In re Nitla S.A. de         CV, 92 S.W.3d 419 (Tex.                  2002) ........................          ..   12,13,15

     In re Southwestern Bell Yellow Pages, 141 S.W.3d 229 (Tex. App.                                         —
     San Antonio 2004, no              pet.) .............................................................                            ..        10

     National Medical Enterprises, Inc.                       v.   Godbey, 924 S.W.2d 123 (Tex. 1996)                                       11


     NCNB Tex. Nat 7 Bank v.                 Coker, 765 S.W. 398 (Tex. 1989, orig.
     proceeding)          ......................................................................... ..10,13,14


     Parker     v.   Carnahan, 772 S.W.2d 151 (Tex.App.~Texarkana 1989,
     writ denied) ................................................................................ .. 14

     Spears     v.   Fourth Court ofAppeals, 797 S.W.2d 654 (Tex. 1990)                                .............        ..   10,11
Terrell State Hosp.      v.   Ashworth, 794 S.W.2d 937 (TeX.App.——Da11as 1990,
orig.   proceeding)    .........................................................................       .   .   15
Walker v.   Packer, 827 S.W.2d 833 (Tex. 1992)            ..................................   ..   8,12

STATUTES:
Tex. Disciplinary R. Prof’1 Conduct 1.06            .......................................... ..9,            10

Tex. Gov“:      Code   § 22.221(b) ............................................................ ..5



CONSTITUTION
         Texas Constitution,      article   V, section 6   ........................................        ..   5
                                   INTRODUCTION
      The relationship between a party in a lawsuit and his lawyer             is   one of the

most important in law. For that reason, Texas law          for   70 years prevents one party

from stripping the other of his   attorney, unless there     is    an actual conflict by which

the attorney has represented both sides at Various times and one representation              is


substantially related to the other.

                               RELIEF REQUESTED
       The Relator, Innovation Resource        Solution,   LLC, asks this Court to       issue a

writ of mandamus directing the     trial   court to Vacate   its   order of disqualifying their

attorney, Jeffery L. Coe.
                     ABBREVIATIONS AND RECORD REFERENCES
   '3'    Innovation Resource Solution,    LLC will be abbreviated as Relator.
                                 RECORD REFERENCES
          The reporter’s record was prepared by Ellen Earles,     the Court Reporter for

the 3"“ Judicial District Court, Anderson County, Texas.        A copy of the reporter’s
record    is   submitted as part of the Application for Writ of Mandamus.

                                       APPENDICES
Appendix        1:       Plaintiffs Original Petition

Appendix        2:       Notice of Appearance, Request for Notices and Def«;1dant’s
                         Original Counter—claim

Appendix        3:       Motion to Disqualify Counsel

Appendix        4:       Reporter’s Record from April 13, 2015 hearing

Appendix        5:       Certiﬁed Order Disqualifying Counsel


                               STATEMENT OF THE CASE
          On February 21, 2014, Real Parties in Interest Calvin Smith and Connie Smith
ﬁled     suit against   Innovation Resource Solution,   LLC   for slander of title as a result

of a contract for the purchase of real estate being ﬁled in the Official Public Records

of Anderson County, Texas.        On or about November 4, 2014, Jeffrey L. Coe entered
an appearance in the case as attorney of record for Relator Innovation Resource

Solution,      LLC.     APPENDIX 2. On      April 13, 2015 a hearing      was held and no
witnesses were presented             at   the hearing. However, one exhibit           was received by the

court in the April 13, 2015 hearing. See Reporter’s Record, attached as                      APPENDIX
4.   On that same date, the Honorable Deborah Oakes Evans, Respondent,                          entered an

order disqualifying Jeffrey L.              Coe   as attorney of record for Innovation Resource

Solution,      LLC.    APPENDIX 5.

                               STATEMENT OF JURISDICTION
        This Court possesses jurisdiction pursuant to Texas Constitution, article V,

section 6, and Texas         Government Code           S 22.22l(b) stating that        “Each court of

appeals.   .   .may issue   all   writs of mandamus. .against a. .judge of a district or
                                                             .            .




county court in the court of appeals              district.”     Tex. Gov’t   Code    § 22.22l(b).

                                           ISSUE PRESENTED

        Whether the         trial   court abused     its    discretion   when   it   disqualiﬁed Relat0r’s

(Innovation Resource Solution,                 LLC)    attorney of record from serving as legal

counsel for Relator and whether this Court should issue a writ of                              mandamus

instructing the district court to vacate              its   order disqualifying Innovation Resource

Solution,      LLC’s   attorney.
                             STATEMENT OF FACTS
       Calvin Smith and wife, Connie Smith, are the plaintiffs in the trial court case,

Cause Number 3-42109.       On   February 21, 2014, Calvin Smith and Connie Smith

ﬁled   suit   against Innovation Resource     Solution,   LLC   for slander of         title.


APPENDIX 1. On         August 22, 2014,   in another cause (Cause     Number      3-42239,

styled In Re: a Purported Lien or     Claim Against Calvin B. Smith and Connie M.

Smith, In the 3“ Judicial District, Anderson County, Texas), Calvin Smith and

Connie Smith secured an ex parte Judicial Finding of Fact and Conclusion of Law

Regarding a Documentation or Instrument Purporting        to Create a        Lien or Claim.

Cause Number 3-42239 was ﬁled and signed on the same day. Additionally, Cause

Number 3-42239 was      the subject matter in which respondents and Jeffery        Coe had

an email line of communication and did not relate to information on Cause          Number

3-42109. However, those emails were used to infer Jeffery              Coe had gained

information in the underlying suit without any testimony at the      trial   court as to the

subject matter of the emails. See Attachments of Exhibit        4 and Exhibit        5.   On
November 4, 2014, Jeffrey L. Coe ﬁled an appearance in Cause Number 3-42109 by

ﬁling a Notice of Appearance, Request for Notices, and Defendants Original

Counter-Claim.     APPENDIX 2. On March         18,   2015, Calvin Smith and Connie

Smith ﬁled their Motion   to Disqualify Counsel.   APPENDIX 3. A hearing was held
on April   13,   2015 on the Motion   to Disqualify Counsel.   At   that hearing, Calvin
Smith and Connie Smith were represented by James D. Hankins and                      relator    was

represented by Jeffrey L. Coe. See Reporter’s Record attached as                EXHIBIT 4. No
testimony was elicited    at the hearing,    however, one exhibit was presented and

received into evidence constituting communications between Calvin Smith and

Jeffrey L. Coe. See Reporter’s   Record attached as EXHIBIT 4, also included                   at   an

attachment in   APPENDIX 3. On April          13,    2015, the    trial   court entered an order

disqualifying Relator’s attorney of record.      APPENDIX 5.
                           SUMMARY OF ARGUMENT
         There are 70—years of case law that a party       to a lawsuit has       no standing       to


challenge his opponent’s choice of lawyer        when that lawyer has not represented the

party.   For policy and sense, Texas courts do not want a party trying to               strip his


opponent of their constitutionally guaranteed personal attorney relationship and

protections, unless an actual conﬂict exists        by which the attorney has represented

both parties in a substantially related matter.

         Here, in a slander of      title   suit,    Calvin and Connie            Smith sought

disqualiﬁcation of relator’s attorney, because the attorney had previously consulted

with Calvin and Connie Smith on a matter that involved a Purported Lien or Claim

against Calvin B. Smith and Connie          M.      Smith. This    is     distinguished from the

underlying action in which Innovation Recourse Solution,             LLC is defending Calvin
and Connie Smiths’ petition alleging quiet title on real property.
         The     trial   court abused       its   discretion      when    it   entered the order disqualifying

Re1ator’s attorney since respondents failed to produce any evidence requiring

disqualiﬁcation. Additionally, any attorney-client privilege                           was waived         as a result

of Respondents’ attorney submitting                    all   communications between the attorney for

Relator and Respondents.

         Unless     this   Court issues a writ of mandamus, relator will lose                     its   experienced

lawyer and counsel of its choice. They have no other remedy.

                                   MANDAMUS IS APPROPRIATE

adequate remedy by appeal,                 mandamus      will issue to correct a clear abuse              of

discretion or the Violation of a duty                imposed by law. Walker v. Packer, 827 S.W.2d
833, 839 (Tex. l992).             To   obtain     mandamus relief, the relator must demonstrate a

clear abuse of discretion for              which there       is   no adequate remedy         at law. Id. at    839-

840.    A party establishes that no adequate remedy at law exists by showing that the
party    is   in real danger      of permanently losing            its   substantial rights.   Canadian

Helicopters, Ltd.          v.   Wittig,   876 S.W.2d 304, 306 (Tex.1994).

         Relator has a justiciable interest in the dispute. Relator                     is   the defendant in the

underlying cause and retained Jeffery L.                     Coe to represent relator in this            matter.   The

trial   court has not rendered a ﬁnal order in the matter. If Jeffery L.                      Coe is disqualiﬁed

as the attorney for relator, relator will              be unable         to    be represented by   its   attorney of
choice. Relator speciﬁcally chose Jeffery L.            Coe   for representation    based on the

experience and knowledge Jeffery L.            Coe has     in this area. Innovation Resource

Solution,   LLC will     suffer injury in being forced to proceed in litigation without       its


chosen attorney. Innovation Resource Solution,           LLC has no adequate remedy at law.

                                             ARGUMENT
      In most disqualiﬁcation motions, the lawyer represented both sides to the

current lawsuit, triggering concern        by the former      client,   now   opponent. The issue

then is simply whether the prior litigation      is   “substantially related” to the currnt one,


or whether disadvantageous conﬁdential information will be disclosed. See

Cimarron Agrz'c.,   Ltd.    v.   Guitar Holding Co., L.P., 209     S.   W.3d 197 (Tex. App. — El

Paso 2006, no   pet.).




      ISSUE NO. REAL PARTIES IN INTEREST FAILED TO PRODUCE
                       1:
      ANY EVIDENCE REQUIRING DISQUALIFICATION.
      Disqualification       is   governed by Rule 1.06 of the Disciplinary Rules of
Professional Conduct:


      (a)   A lawyer shall not represent opposing parties to the same litigation.
      (b) In other situations and except to the extent permitted by paragraph (c),              a
lawyer shall not represent a person if the representation of that person:

             (1) involves a substantially related matter in which that person’s
      interests are materially and directly adverse to the interests of another client
      of the lawyer or the lawyers firm; or
                    (2) reasonably appears to be or become adversely limited by the lawyers
              or law ﬁrm's responsibilities to another client or to a third person or by the
              lawyers or law f11m’s           own interests.

              (c)      A lawyer may represent a client in the circumstances described in (b)                  if:



                          (1) the lawyer reasonably believes the representation         of each client will
                          not be materially affected; and

                          (2) each affected or potentially affected client consents to such
                          representation after full disclosure of the existence, nature,
                          implications, and possible adverse consequences of the           common
                          representation and the advantages involved, if any.

              Tex. Disciplinary R. Profl Conduct 1.06, reprinted in Tex. Gov’t Code Ann.,
              tit.     2, subtit.   G app. A (Vernon   1998).

Rule 106 warns against offensive use of disqualiﬁcation by one party against an

opposing party in litigation: “Such an objection should be viewed with great caution

.   .   .   for   it   can be misused as a technique of harassment.” Tex. Disciplinary Rules of

Prof.        Conduct         1.06, cmt. 17.    The Supreme Court   also takes a   dim view of offensive

disqualiﬁcation motions, explaining, “The [Disciplinary Rule]                             comments        .     .   .




vehemently discourage the use of motions to disqualify as                      tactical   weapons, as well

as the unnecessary calling of an opponent’s lawyer as a witness to invoke the rule’s


prohibition.” Spears                 v.   Fourth Court ofAppeals, 797 S.W.2d 654, 658 (Tex. 1990).

Accordingly, in ruling on a motion to disqualify, the                  trial   court   must   strictly   adhere

to      an exacting standard to discourage use of disqualiﬁcation as a dilatory trial                    tactic.


NCNB Texas National Bank v.                      Coker, 765 S.W.2d 398, 399-400 (Tex. 1989); In re




                                                          10
Southwestern Bell Yellow Pages, 141 S.W.3d 229, 231, (Tex. App.                           — San Antonio
2004, no   pet.);   see also Spears, 797 S.W.2d at 656.

                There         is   a two-part test for offensive disqualiﬁcation motions such as

the Smiths’:        (1) Is there        an actual conﬂict in which the lawyer has              at   one time

represented both parties to the case? (This rule triggers the standing requirement.)

Only   if the   answer        is   yes do   we proceed    to the   second question:      (2) Is the current


litigation “substantially related” to the prior litigation? See,                e. g.,   National Medical

Enterprises, Inc.        v.    Godbey, 924 S.W.2d 123, 132, 39 Tex. Sup. Ct.                  J.    698 (Tex.

1996); Spears       v.   Fourth Court ofAppeals, 797 S.W.2d 654, 656 (Tex. 1990).

       In the case at hand, counsel for respondents offered email correspondence

without providing any insight or description about the communication. The Court

then looked at a few emails and inferred that these emails were substantially related

to the matter at hand.             At the April   13,   2015 hearing, no testimony was             elicited   on

the nature of the emails or whether they were in                   anyway related to the case         at   hand.

As previously mentioned,               the right of a party to choice the counsel that they believe

gives them the best opportunity in litigation                      is   a very important right. Simply

examining emails          that respondent believes to         be substantially related       to a different


matter should not rise to the level of disqualifying an attorney. The                      trial   court does

not speciﬁcally identify the subject matter of communication or conduct that relates

to the current litigation. Prior emails directed at a current party in opposition without




                                                         11
any background information cannot be proof that the discussions related to the same

matter. This Honorable Court should vacate the order disqualifying attorney as                                 no

evidence was presented that would lead the                    trial   court to conclude that the matters

were substantially related or that a conflict                existed.



       ISSUE N0. 2: ANY ATTORNEY CLIENT PRIVILEGE WAS WAIVED
       BY REAL PARTIES IN INTEREST.
       The Texas Supreme Court has                     established a two-pronged test in order to

determine whether a relator is entitled to the remedy of mandamus:                        1)   the   trial   court

has clearly abused        its    discretion;       and 2)   relator has    no adequate remedy           at law.


Walker    v.   Packer, 827 S.W.2d 833 839-840 (Tex. 1992). The granting or denial of

a motion to disqualify          is   reviewable by mandamus. In re Bahn, 13 S.W.3d 865, 872

(Tex.App.~Fort Worth 2000,                   orig. proceeding).         The   disqualification of counsel

also renders       remedy by appeal inadequate. In re Nitla S.A. de                C.   V, 92 S.W.3d 419,

422 (Tex. 2002).           There       is   also   no interlocutory appeal available from the                 trial


court’s interlocutory order           on a disqualiﬁcation motion. Haggard v. Snodgrass, 770
S.W.2d 577, 571 (Tex.App.—Dallas 1989,                          orig. proceeding).       The standard of

review to apply is whether the lower court committed an abuse of discretion. Walker

at 839.        A   clear abuse of discretion occurs             when     a court reaches a decision so

arbitrary   and unreasonable so as to amount to a clear and prejudicial error of law or

if it clearly fails to correctly        analyze or apply the law.‘         Ia’.




                                                        12
         Attorney disqualiﬁcation should only be applied judiciously and with caution

since   it   can be used as an instrument of harassment. Arkla Energy Resources                            v.



Jones, 762 S.W.2d 694, 695 (Tex.App.—Texarkana 1988, orig. proceeding).                                  The

proper procedural mechanism for challenging an attorney’s representation of a client

is   a motion to disqualify.       NCNB Tex. Nat’! Bank v.              Coker, 765 S.W. 398, 399 (Tex.

1989, orig. proceeding).                 Additionally, in deciding whether disqualification of

counsel      is   proper, the    trial    court    must determine whether the matters embraced

within the pending suit are substantially related to the factual matters involved in the

previous     suit.       NCNB Tex.   Nat 7 Bank       at   399-400. The movant must establish that

the opposing lawyer’s conduct caused actual prejudice that requires disqualiﬁcation.

In re Nitla S.A. de C. V., 92 S.W.3d 419, 422 (Tex. 2002). The movant must prove

the existence of a prior attorney—client relationship in                      which the   factual matters


involved were so related to the facts in the pending litigation that it creates a genuine

threat that       conﬁdences revealed to his former counsel will be divulged to his present

adversary.        NCNB Tex. Nat’! Bank at 400.                  Real Parties in Interest failed to produce

any evidence         that   any prejudice resulting from the alleged limited communication

that occurred. Trial counsel for Real Parties in Interest could not in                    good   faith   have

introduced         all   email communications at issue with the belief that attorney—client

privileged information          was contained        therein. Relator believes that the only reason


for the attempt at disqualification           is   to prevent Relator     from exercising his preference



                                                           13
and choice of trial counsel, and not because any legitimate argument                   exists as to


grounds for disqualiﬁcation. Texas courts have found that a movant “must show

that there is a speciﬁcally identiﬁable appearance of the occurrence                   of improper

conduct and the likelihood of public suspicion or obloquy outweighs the social

interest in obtaining counsel       of one’s choice.”    Id.   At 237 (quoting Haggard            v.



Snodgrass, 770 S.W.2d 577 (Tex.App.—Dallas 1989, no writ).                       Real Parties in

Interest failed to   show any actual prejudice resulting from opposing lawyer’s             service

in the underlying cause. Further,      it is   not enough that a meeting occurred between

the purported client and attorney or that the attorney makes statements to the alleged

client regarding possible legal consequences.        Parker v. Carnahan, 772 S.W.2d 151,

l56 (Tex.App.—Texarkana 1989, writ denied).

       In the case at hand, Calvin Smith and Corrie Smith, admitted into evidence                all


alleged attorney-client privileged materials, thereby waiving any attorney client

privilege.   On April   13,   2015, the communications between Real Parties in Interest

and opposing attorney were submitted            into evidence   by   their attorney      James D.

Hankins. The power to waive the attorney client privilege belongs to the                 client, his


agent, or agent acting with the client’s authority.        Carmona      v.   State,    941 S.W.2d
949, 953 (Tex.Crim.App. 1997).         Any privilege that may have           existed   was waived

when the Real Parties in Interest, by and through their attorney of record, voluntarily

submitted the alleged privileged information into evidence without objection and



                                                14
without any limitation on          its   accessibility or use. In re Ford Motor Co.,                  211 S.W.3d
295, 301 (Tex. 2006); Berger                   v.   Lang, 976 S.W.2d 833 (Tex.App.—Houston                      [lst



Dist.] 1998, pet. denied);         and Terrell State Hosp.            v.   Ashwort/1, 794 S.W.2d 937, 941

(Tex.App.—Dallas 1990,              orig. proceeding).          The documents            are   now public record.
Disqualiﬁcation         is   a harsh remedy, and in considering a motion to disqualify, “the

trial   court   must   strictly   adhere to an exacting standard to discourage a party from

using the motion as a dilatory                 trial tactic.”   In re Nitla SA. de C.            V., at   422. This

Honorable Court should vacate the order disqualifying attorney as any attorney-

client privilege       was waived by Calvin and Connie Smith.

                                                      PRAYER
         WHEREFORE, PREMISES CONSIDERED,                                    for   all   the reasons briefed and

set forth herein       and    in the interests of justice        and   fairness, Relator praysthis            Court

grant   its   Petition for Writ of Mandamus, and order the 3”‘ Judicial District Court in

and for Anderson County, Texas, to Vacate the order disqualifying Jeffrey L. Coe as

attorney for Relator and for             all   further relief to   which Relator is legally entitled.

         Respectfully submitted this                   day of Ocotber, 2015.
                                                                SINCL         R LAW OFFICE
                                                                By:
                                                                Beau T, Sinclair
                                                                SBN: 24029835
                                                                400 South Broadway, Suite 102
                                                                Tyler, Texas 75702
                                                                (903)533-1005
                                                                (903) 533—1379 (Fax)
                                                                E—mail: beau@4§z'nclairlawQler.com



                                                          15
                           CERTIFICATE OF COMPLIANCE
       COMES NOW, Beau T. Sinclair, Attorney for Relator, and hereby certiﬁes
that the Petition for   Writ of Mandamus contains 3,740 words including the caption,

identity   of parties and counsel, table of contents, index of authorities, statement of

the case, issues presented, signature, certiﬁcate of compliance and certificate of

delivery.



                                                    Beau T.   Sinclair    \

                                                    Attorney   at   Law


                               CERTIFICATE OF SERVICE
      I    hereby certify that a true and correct copy of this pleading has been served on




                                                    Beau
                                                        1»/"
each attorney of record or parties as required by the Texas Rules of Civil Procedure.



                                                              Sinclair
                                                    Attorney at Law




                                               16
                           CERTIFICATE OF DELIVERY
        A   true and correct     copy of the foregoing instrument has been served   in


accordance with the Texas Rules of Appellate Procedure via Fax Delivery on      this


the     W“ day of October, 2015, upon the following:

        VIA FACSIMILE DELIVERY
        Honorable Deborah Oakes Evans
        87”‘ Judicial District Judge
        500 N. Church St.
        Palestine, Texas 75801


        VIA FACSIMILE DELIVERY
      *JaI—nesHar—11APPENDIX   1
CALVIN        B.   $MiTH AND                                §             li~l   THE DISTRICT COUR?                                              "Jim
                                                                                                                                                         3
CONNIE M. SMITH                                                                                                                 ,                        gg,
                                                                                                                                    A
vs.                                                         §             3215             JUDSCIAL D§STRiCT                                         .




lNNOVATlON RESOURCE
sowrou,             L.L.C.                                  §             ANDERSON coumrv, rams
                                  PLAINTSFFS’         ORSGWAL PETlT§ON
TO THE HONORABLE JU DGE OF SAiD COURT;
         Ncw comes, CAL\fiN               8.   SMlTH and CONNlE M. SMFFH,                           hereinafter

called Plaintiffs, complaining of               and about lNl\lQVATiC)N                     RESOURCE
SOLUHON,            l..l_.C.,   hereinafter called Deiendant,                    and for cause     of action     would

show unto the Cclul‘! the following:

                                DESCOVERY CONTROi. PLAN LEVEL
         1.          Plaintiffs   intend that discovery be conducted under Discovery Level




                                          PARTlE$ AND SERVLCE
         2.          Plaintiff‘   CALVIN       B.   SMITH,      is   an    individual,       whose address           is   1619

Sam Houston Avenue,                Huntsville,      Texas    77340._

         3.          Plaintiff,   CONME M. SMlTH, is an individual. whase address is
1619    Sam        Houston Avenue,        Huntsville.       Texas E7340.

                     The     last three   numbers      of   CALVIN           B.   SMETH’s drivers license are

229.    The    last three       numbers of CAD/lN           8.       SMSTHS social security number are
975.    The    last three       numbers    of   CQNME M              SMlTH’s drivers license are 533.

                                      CQNME M. SMl"l'H’s social secilrity numbgggre 5663



                                                                                           ~
The    last   three numbers of
                                                                                             v
                                                                                                                                        /


                                                                                  3                              <




                                                                                   It

                                                                                  _!
                                                                                                    1?-.*ez::dea:-raawzyyofx
                                                                                   -5                  d::~.zclsntcz: iii: A!
                                                                                                                                             y


                                                                                       .
                                                                                                     A:          5,        As used       hereén,     “Plai:ntiffs“ shall   include not only      named    ﬂaintlffs,


but also persons whose claims are being represented by a                              Plalntlff.


          6.        Defendant,          INNOVATION RESOURCE SOLUTION,                          L.L,C_,, is   a

Texas     limited liability     company and may be served with proaess by serving                           its


registetecl agent, Timocthy                A Wagner, at 6300 Ridglea Place, Suite 100, Fork
Worth,     TX 76116-5700.
                                        JURISDICTION AND VENUE
          ?.        The Cnurt has jurisdiction over this action to quiet title puprsuant to

Article V, Section         8 of the Texas Constitution and Section 26.E343(8) of the Texas

Governmem Code.
          8.        Venue       in   Anderson County        is   proper    in this   cause under Section

15.011 of the Texas             Civil   Practice and      Remedies Code because               this action

lnvclves real property located in Anderson County, Texas.

                                                      FACTS
          9.        This   is   an action to quiet title on         real property, heneafler referred to

as “the    Property“, described as fellows: All thatceriain                     lot‘ tract.   orparcel of land

being more        fully   described        can Exhibit   A attached hereto, incorporated herein. and
made a part hereof for all purpeses.
          10.       Plaintiffs       are   me rightful awners entitled to possession of the
Pmperty.

          11.       Dafendant,          lNNOVATlON RESGURCE SOLUTION,                          LE..C,,

purperts ta have an adverse claim or inlesest                       in   the property that operates as a

clrzucl   on   Plaintiffs‘ title to     the Property.      The nature Clf Defengigntfsylnterest in the




                                                                                            ~ ~
                                                                                                                                            4'
                                                                                                                                      ,9?




                                                                                                                                                 am.




                                                                                                                  mum
                                                                                           ~~~        ‘km; and          tsog-_r cfa
                                                                                                          dnminast mu fiié at
                                                                                                       Jlnaezsoaz Ehrsrmv, Texas
                                                                                                                                             :.

                                                                                                                                             ;-
property       is   a claim of a         right to   purchase a portion of the properly arising under

an unenforceable and unexecuted unimproved property contract. Defendant has

recorded a Notice of Unimproved Property Centres:                                    in   the   Official       Public Records

of Real    Propeny of Anderson County, Texas. The notice                                      is   recorded         in   Vol.

2394, Page 518, Ofﬁcial Public Records of Anderson County, Texas. a copy of

which     is   attached harato as Exhibit B,

          12;            The claim       or interest of Defendant,            WNOVATION RESOURCE
SOi.UTlON,               l..i..C., is invalid.   unenforceable or without                   right      against Plaintiffs

because the document that purports to be a contract                                   is,   in feel.       not a contract

because        It   was not executed by all              of the       necessary      parties. In addition,                   me
document            is   not enforceable because               it   deals vléllh real estate and does not have

a valid    legal description of the properly that satisfies the statute of fraudsr

                                           DECLARATORY JUDGMENT
          13.            Pursuant ‘to Section 37.001 at set; of lhe Taxes                              Civil      Praciice and

Remedies Code,                Plaintiffs     request     an   declaratolyiuclgment that plaintiffs are the

sole and       rightful      owners of the Property and                   that the   document              at issue ln this

case be declared               to   be   null   and   void‘   unenforceable and              aarrcellecl.


                                                 ATTORNEY’S FEES
          £4.            Pursuant to Section 37.0089 of the Texas                           Civil      Practice-and

Remedies Code. request is made for all coats and reasonable attorney?» fees

incurred       by    Plaintiffs herein, including all               fees necessary           in    the event of an

appsai of this cause to the Court of Appeals and tho Supreme Court of Texas. as

the Court       deems equitable and fast;
                                                                                                       "
                                                                                                             i.          r
                                                                                                                                  «
                                                                                                                                      '
                                                                                                                                          av   W: oi
                                                                                                   ;



                                                                                                   :




                                                                                                   *
                                                               l—»3   7
                                                                      Q
                                                                                                   ‘
                                                                                                                                                   ”
                                               PRAYER
         WHEREFQRE. PREMISES CONSIDERED,                         Pfaintiffs respectfuliy   request

that Defendant        ha   cited to   appear and answer. and     that   on ﬁne: mat, the   Com
grant, Piaintéffs’    judgment quieténg     title   to the Property   and removing cloud on

Plaintiffs‘ tftie,   declaramry judgment, award of attomeyks fees and costs and any

other   retief at    Saw or in equity to which Plainﬁffs axe emitted.

Respectfutly submiﬁed,

                                            LAW OFFICES OF TERRY M. THORN
                                            608 E. Crawford Sweet
                                            Paiestine, Texas ,7580§
                                            Tet:    903-729-6987                                              '
                                 ————Fax:49a3:?29a*sa%~————————————                            —     —————~

                                            9?:                                                               I
                                                      Terry M. Thom
                                                                                           ¥




                                                      State Qar No. 19965500
                                            ATTORNEY FOR PLAINUFF8




                                                    -4r~
                                         ,mvu

                                                              EXI-.{iBiT "A
                                                                                      "
             ‘
                 A11 £bnto                                                                           Exhibit   B
                                                                                                                                f"“O'%‘-‘I




          THE STYATE OF TEXAS                             §
                                                                KNCIW ALLMLEIN BY WIESR rmzszmrs:
                                                                   _




                                                          9                                                                 2
     ‘

          CGUNYY Q3 ANDEEISDN                             5                                                                 3
                                                                                                                            9
                                                                                                                            4                M»
            1%
             mus
                              GI? UM.M.l’BOYED PRO)?!‘-iRTY CQNTEACX‘ €!1r=‘fMemormcIu:n")
                    NO'i‘I£I1§§
                                                                                                                            P
                      as notice afthgt cazxin Unimprovcd Pmpcrty Ccnmot dated Jaumary 11. 2934
                                                                                                                            G
         shall
         (htceinalicr,ﬁt“Cmkw€3mmndinwbymdbawmCdvm&SnﬁXhm:§Comi:M.
         Smith, Ixxdisédaaliy, 3 married magic: iixareimﬂet-, wliactivdy nfgrred to 1: “Sub:xuRmmo:Amusoacaxw»’Fﬁ=tamawn3 mam,                                                                                    I
                  Geoag,eBlo                                                               nu.»   .




                                                                                                                v
                                                                                                                     I
                 swag or ’rE:ecAs                 §                                                             E’
                                                  §
                 COUNTY OF DALLQ                  §


                     BEFORE MB, 131:: undcrsignad authority, up this day pexsorsaily axrpaaxed Tm A. Wagmr,
                        of IN"NOVA°I'ION RESOURCE SOLUTION. LLC, a Texas Eimitod {iability campamy,            §
                                                          mm
                Partner
                known ta m2: 1:: hr: the person whnw           is subscribed to11:11:forcgnmg inxtmmmt and     3
,--N‘           aduxowlcdgrxi to m: that he/she cxecmlxi zhse mm: for th:. pm-pgics and conaideratioxx xhmin   4
                zsxpmssed   mi in the capacity Lhcxcinsmud.
                GIVENUNDERMYHAND.MfDSEALOF OFFECE ﬂ1is_&§3£day :>f!auu2uy,2!)14.
                                                                                                               P
                                                                                                               G

                                                                                                               O
                                                                                                               5
                                                                                                               ‘}


                                                                                                               9




v""‘a%‘

              AFTER RECORDING RETURN TO:
      I




          J   Icy H. pmzazga, Esq.
              Friedman & Fcigar, L.L.?«
              S301 Swing Vailcy Road, Euitc 200
              Dalhxs/I‘exxs 7525::


          movie»: or mmxrmvmrn         raormw mama
             ~
                    ‘
                        1: F’ARf¥IE5:
                                 and
                                 to sell    ~  \




                                               an wnzéy
                                                                   The
                                                                           S
                                                                               parties *0 l3“:::°

                                                                                           Buyer am:
                                                                                                    N073
                                                                                                        -u--vIcr'!1*l'§UVED
                                                                                                                        :




                                                                                                                            9*-f‘IE?«a9rees
                                                                                                                                              ~~
                                                                                                                                              ~~
                                                                                                                                     “W Far use Fm
                                                                                                                                                                   PROVERTY CONYRACT
                                                                                                                                                                            ’



                                                                                                                                                                                           dominzum Transactions

                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                  .4?»        S
                                                                                                                                                                                                                                                                         Buyer). Sells:
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                             F~


                                                                                                                                                                       kibuy from saitertha aampem. deﬁned
                                                                                                                                                                                                                                                                   ~~~

                                                                                                                                                                                                                                                                                                                     Y‘


                                                                                                                                                                                                                                                                                                      bet:
                        2. PRO¥’§RT‘{: Lot                                                          E’?
                                                                                               I‘
                                                                                                                   <4:                   (I   5
                                                                       ~~
                                                                                                                                                                        am»:


                                                                                                                                          ~                                                    W                                                                                   M
                                                                                                                                                                                                                                                                                   AGIRPIDW
                                                                                                                                                                                           ‘




                                 '(r5:f§5§                                                                        4?;           e
                                                           zp me);~:1: as desavlbeti
                                                                                                                                                                                                                                                                               »
                                                                                                ,




                                                                                                                                                                   MW
                                        res:
                                                                                                                                                               ,


                                  ,3                                                                                                                                                                                ,
                                                                                                                                                                                                                         .,


                                                                                                                                                                                                                                                                W»
                                                                                                                                          be am,‘SW3
                                                                                                                                                                                                                                        ,                                           .


                                                                                                                                                                                ex.
                                                                                                                                                                                                                                                                                                             ,

                                                                                                                                                                                                    ‘                                                   _

                                                                                                                                                                                                        Yngettier with an ﬂehts. prfvilenv




                                                                                                                                                      ~
                                                                                                                                                                                                            V
                                                                                                                                                                                                                                                                                                                     «cows:

                                                                                                                                                  —




                                                                                                                                                                                                                                                                                                        W
                                                                                                                                                                                                ,




                                 ::d*;”:::2::s€m'::*;$:':;°ww-                                                                           *"=:;::::2°                                                                      «n
                                                         r                                                                                                W: er association menxuersmps (the Property}-
                        3‘                                         '5:




                                                                                                                                                                                                                                                            éww
                                 A Cash puruon of Salas P
                                        sum of an mam“? des"§b:gYab§e by Bwer at closing ....
                                   ‘                                                                     ‘
                                                                                                                                                                                                                                                                                                        «'2

                                 3‘
                                                                                                                                                                                    my man mmmg
                                                                                                                                                                                                                                                            .1.                                            ..

                                           armor: age !nsuranc.'e€£'e:ia):f?r:xy)(.?x£md‘n§
                                        fee.
                                                                                                                                                                                                                                                                         '
                                 c«     saws Mae sumom ma                                                                                                                             G1
                                                                                                                                                                                                                                                                                                                       (3)13


                                                                                                                                                                                                                        ...::::;:::::::
                        ‘‘                                                                                   °‘     5”“ 9”“ mi varabte                                                              In              cm                             In        pans‘           as !0i3nw$E'
                                       Ammn mu? F1‘
                                 §§1.§:e?e"p%;e;h1$§:33m°“                                                                                                                                                                              an»:

                                                                                                     cms; an
                                                                                                     (€K€*ek:§a:§3)Ye!’
                                                   pm” mfgiiwhg           mat
                                                                                  N8? 5|’!!! rate this cerittaq
                                                                                                                hy gmnp none: to
                                                                                                                            .


                                                                                                                                                                           W                   ”m°°‘”°5”""
                                                                                                                                                                                                                                                                                 M
                                                                                            be/,
                                                                           A mval:{Chec§zne uo§“3§$
                                                                                                                                                                                                                                ‘
                                                                                                                                                                                                                                               ~




                                            izzgadgt
                                                                                                                                                                                                                                                            .



                                                                                             accuse.
                                                                         fa ‘!‘h;%scantract!ssub;§     be, ppmvadtartb :2 r-ct “9
                                                                                                                                                                                                                                                                              “Wm M
                                                                                                                                                                                                                                                                                             :1            rs
                                                                       meattacheémkdPar!;ﬁnegg?sf£dgé;k§‘?::m1qitgga|: “J31,
                                                       Q                (nmsmnmmaa
                                                                        no mvoweﬁmorvzﬁaringgén.
                                                                                                  °   Y" W “W”
                                                                                                 ~tBu"’ébe£                                       *



                                                                                                                                                                                                                                                                  U’ n                   s
                                                                                                                                                                                                                                                                                                                                                 ‘
                                                                                                                                                                                                                                                                                                                                                              i

                      G ASSLMP’TION:‘!'heassu        omv
                                                                                                                                                                                                                                                                                                                 ~




                                                                                     pfone or mam mom
                                                                                                                                ‘



                     'g)£!m%5dEmmeé m                WW‘. ; id 9 taga “gag:  hate                                                                                                     rs                            2




                         saausa Fmmcmcs: A br{1r‘n:¥$z)1“( note ft§:n?éé;¥;ffc'5g§{‘:p‘1F"$,_§__~,__3)_.
V   —   ,—7— —V———— r———               —~s:2u                  ‘
                                                                 ~          4:en§e#s«ad4%eak*+—~aI—s—\:s.L                                                                                                                                          ~


                                                                                                                                                                                                                                                        Mr               en-r:s—an&                        m——'                         V’   '   ""'   W"   " *
                                            described                       :1 the attached 1":-«a'«;' :‘a‘t:I$a(§§'est.,9                           w                                                 ._._                         a
                                                                                                                                                                                                        the samesx                                 money as requyfed D
                                                                                                                                                                                ,                                                                                                                 ,




                             3
                             aomract, Euyer                                wit:      he        in default.

                        5,                  cvma sunvtir:
                             ;15§~§§_sP°p'é+Iuc¥: Selieashalt mrntsh no
                                       of   we insurance (‘mks vu:zc&1:ssuad
                                                                  a e Saleli
                                       company)                    In      the ,amount
                                       9052   under gagspmvésionasl of
                                                               Zion
                                                           ‘




                                       °§‘?                                                                                                                                                                                         M



                                                                                                                                                                                         ...,.N,.




                        1.9/3:   «,1;




                       ﬁe                       1.:




                                                mm

                       w?
                       ‘.1



                                                                                                                                                                               525338.



                                                                                                                                                                                            WWW»




                                                                                                                                                                                 ‘ﬁlmy




                                                                                                                                                                               61’




                                                                                   V




                                                                                   H


                                                ‘



                                                                                                                                                                                                     GWNE




                                                                                                                          ~~
                                                                                                 A-.8§.L3¢B€N
     mm my-I
                             “'n&&&l§.lPC“_‘|




zr
                                                |'I'!"F‘l'f*_Nﬂ.O""fK~B’D-!P'°"|




                                                                                                                                                                                                      aw

                                                                                                                                  *
                                                                                                                                      N8‘!
                                                                                                                              ‘
                                                                                                                                  4/I'M



                                                                                                                         ‘(mime who-v¢
                                                                                                                                                                                                      Nmmv


                                                                                                                           ‘£13 ?)Vo‘.‘§V




                                                                                                                ~
        Z-vv~°‘-"§E*




                                                                                                              “CV39 ZIKSIWI J.{}DH.LIi (ﬂ‘Wa\                LON      1.31:!

                                                                                                             mm xéuwsuvmMxnuzmnremo
                                                                                                                         mu HM 07.!-4!-um am                         5:
                                                                                                                                                                                                    >94


                                                                                                                    msam mm
                                                                                                                    so               Axmsamx
                                                                                                                                        In
                                                                                                                          mm: 9.; azrwn an dzssﬂm
                                                                                                                         nu
                                                                                                                                      mm
                                                                                       ""s‘f§F§¢"a%é‘;”é.’”;.‘§‘1
                                                                                             .

                                                                                       ‘mmxxa                       ssxzon qu
                                                                                                         _

                                                                                                     rtzsa st);                             {:s_1r‘~ea\_4.ujrg,   gggagsggr:
                                                                                                                                                                        \“‘C)¢-‘J.




                                                                  EQCRIBIT "N

                                                        LEGAL DESCIUPTEON
                                                                                                                                                                        Amwm




                                                         31:23.1:   XGIES
    sswru: cowvamw :1~na:am.Lm.                                                      GEORGE mom: LEAODE
                                                                                                                                                                        ow:
    22:51 A1158                                                                      A4
                                             5513535024           comm’, ‘rams
                Allrlse-usruiam nrmaxywccf                  arm      xix:aur»L‘§:z2u:;'::w':a£§ts4:ar.:s'.’!‘e:uxxu ex:


    arse Méissg Lama: N3 axsﬁbmgu um! um: 325345 acmtactcxamcyu: 0: Sam:
    Cavuum lumen, :24 syunw 9. Disk. 11'. ms war» May It: D«1t:§y1c:v:5. tixwxi AM3
                                                                                                                                                                        KJNLWO


                                                                                                                           1*.


    7019 Ind rccmutm Velma nae,                    rm Ins awn Glﬁsill Pym: P.:cns§x 65}-rdawh
    Couzity,     Tutu.    i:1d‘Em,   aux otpna-ad M'!Iaé‘aI:h; moth ;uL.1h:Xu(y £¢w::”::€&’6¥ $314” W5

    bnvmk Ix swam:

          V
                Bi§C€.’ffs:4:§€G:st21’.nail_f¢.::9v'a:a$a¢:rson                           é53,:KQ9Nu'ﬂKA$lMK:ﬁr

    c.’   n   mm mm: msuuzm-:c' wzviamly. en $°Ul’h€§r!3r&!ma3L3c2                                               mam:
                '|7f9*C$ i5G{a'3’$1 B dcvm            l£,:ns'mxL'4   $0 Amanda   Em {€53.99 2:1 mt: plum cf
”                                                                                                                                        5“:
    ¥:gxs                                                                                                                                                                                       ~54




                                                                                                      my             «mm




                                                                                             ~
                                                                                                                                   M
                                                                                                                                                                .45.!   ‘




                                                                                                                                  ‘~



                                                                                        ~
                                                                                    ;«m,.,     .
                                                                                                   g_nw;H;:vle§‘:/
                                                                                                                                       ~*




                                                                                                           ~
                                                                          «    :1
                                                                                    _
                                                                                         ,
                                                                                                                     ,,,,,,.,                                     um

Q
                                                                                        M                                                                 w a N»        .,         e




¥                                                                                                                    ma.»

                                                                         aw:


                                                                                    /W
                                                                                             ~             H         7\
                                                                                                                          2
                                                                                                                              -
                                                                                                                                                 Wm“
                                                                                    <                      r»




                                                                                                                                                 .   t)




                                                                                                                                            v.


                                                                                                                                                            ,                L’\




     >1»




    WAR
                      ~

           ~~
            ~
    cxav




     H»




           “                                        ‘W
             ‘;$?#¥Eimxxs
           tmlwrvoawssﬁsog                                           _

           I   smicfi; S7191.-ES   §§3£jRﬁ_K '£)F'T&,!€   9?$f9!8Y
           COUNTY E                 '§e8'¥.C5€ﬁ7I¥Y_?RAT       T$%:QRE§§G                    5 fR5.E
APPENDIX 2
                                                                                                                          ‘1       "        :3?‘ ,~.-.
                                                                                                                                                    K‘:
                                                                                                              ‘n:r;:’L}:                                   95%;)
                                                                                                                                                Pif
                                                                                                                               '
                                                                                                                                           I’


                                                          cwsz NO.§;_§z,;m                                    *
                                                                                                                                                          ’-‘55
                                                                                                          “                            f
                                                                                                                                                           J
                CALVIN n. smrm and camwm M.
                                                                                                                  .                                   _"


                                                                                 IN "rm: DISTRICT c0I3m>i2
                                                                                                                      \




                sMnn,1>LA1NT1ws
                                                                    §                                                                           m   if   M
                                                                                                                                                     ' 4’;



                                                                    §
                V,                                                  .§
                                                                                 3"’   JUDICIAL DISTRICT
                                                                       §
                INNOVATION RESOURCE                                    §
                summon, LLC                                            §
                pgmzqmsmr                                              §         ANDERSON CGUNTY, TEXAS




,   ,,,,,_,,,,m fI(13ZHEﬁOKDRABLE,.IU}1G3ELDESAIDJ30I1RT'H—r

                                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
                       NOW COMES JEFFREY L. 0013 and hercby ﬁles this Notice of Appearance of record
               as legal counsei for     INNOVATION RESOURCE SOLUTION, LLC, and                            Request for Nesices.

               JEFFREY L. (JOE        hereby requests that tlwcourt and parties send natice of any                    ﬁxture. hearings


               or action that is taken in tbs abovc~styied case, and that any pieadings             0!‘   other documentatien

               ﬁled of reccrd in this cause he saw: by the party ﬁiing said document to               JEFFREY L. COB as
               attonvzy of record far    INNOVATION RESOURCE 'SOLU'i‘XON, LLC.
                                         DEFENDANT’S ORIGINAL COUNTER-CLAIM
                      NOW COMES               fNN€)VA’1‘iON     RESQUKCB SOLUTION, LLC, a                             Texas Limited
               Liability     Company, hereinaﬁer    called COu.ntcr~P1aI’ntiff,, complaining     of and about                  CALVIN B.
               SMITH,      hereinaﬁer called Counter-Defendant, and for cause of agction shuws unta ths: Court the

               fotlmvingz

                                                        PARTIES AND SERVICE
                       l.—       Cour:ter~Pla.in%iff}   INNOWXTION RESOURCE SOLUTION, LLC, LLC,                                                      is    a
              Texas Limited      Liability   Company daing business in Anderson Couaty, Texas.
                      2.         Defendant    CALVIN      B.   SMITH       is   2 Texas msiden: that may be serve& with
                                                                                                                has reiwmect copyofa

              BEFENDAN'l”’S ORIGINAL COUNTER—CLAIM                         Appen-9: X                Page
                                                                                                                  ~~~                               ;z.:maz an if: £1
                                                                                                                                                    ezzcsz     -".’xx::::?.~,',Ta:as

                                                                                                                                                                   Z§f1rtl'i':iC192tic
                                                                                                                                                                                         3
process pursuant to         me Certiﬁcate of Service belaw.
                                       JURISDICTION AND VENUE
         C          6.         Counxer~P!a£ntiﬁ‘ had eqjeyed a Eongstarnding        and successful business reiaticstxsiaii’
with Counter-Defendant pxior to execution ofthe contract, and but far the promise ofthe contract
executed bestween the parties, Counter-Plaintiff would never have committed the time,                     msomm
and energy into coxnpliance with the terms and nonditéons               set foth therein    and Wonk! have sought

out legal counsei to prepare his             own   real estate sales contract.   Counter-Defezudanfs faihtre ta

stand   by the represemations made:          :0 Counter-Plainﬁﬁ‘ has nesuited      3:1   substantia} ﬂmcmciai injury

to Counter~P!aintiff.

                                             COMMON LAW FKAUB
          7.         In addition to the      bmach of contmct       set forth above, Counter-Plaintiff farther

shows    that Co1mter~Defendant         made    material false representations to Cotmter-Piaintiif with the

knowledge of their         falsity   or with realdess disregard of the truth with the intention that such

neprcsentations       be acteé upon by Counter-Piaimiff, and            that Counter-Piainziff reiied          on these
represmtations to         its   detriment.    Namely,     that cozmiés-zrxaimifr    vmuld pmchase the subject
property from Counter-Deferxéant and that Countewbefewiant was preparing a valid, enforceable

writtan real estate sales agreement            which has now been claimed to be invalid by                     Coun.ter~

Defendant and that Counter-Defendant possesseé special skins, expertise, and knowledge in
relation to real estate sales andtransactions sinee            he was a licensed mat estata agent when in             fact

he was frauduiexxﬂy using his         fauLher’s reai   esmte sales lioetuse.
          8.         Coux1ter~PlaintiPf   wouid    further   show that Countewbefendxnt com-salad or                failed

to disclose material facts within thc Icnowiedge of Counter-Defeniiaut, that Counter-Defendant

knew     that Counter-Plaintiﬁ‘ did not have              knowledge of the same and éid not              have. equal

0pptransactiens described hercinabove,                                    Cm.zntervDefendant fadlcd to exercise reasonable care or

competence in obtaining or commxmicazing such information.                                                             Ccanter~Plaintiff avers that

Commzcxviﬂaintiﬁ‘ suffered pecuniary loss which                                                   was proximately caused      isy   Cozmter«P§aintiﬁ‘s

justiﬁablc rciiance             on such information.
           ll.           Counter-Plaimiﬁ"                        ﬁmcrefore               asserts         a   cause     of   action     for   negligent

misrepresent.-man against Cmmter~Def:rzdant, as provided by

__'l;y}_g;,g,_S}_qg.a_§,   825 S,W.2d 439 (Tex 199:).
                                                                BREACH OF CONTRACT
            ll           Counter~Plaimiff would further                                           show   that the actions and/or emissions               of

Defendams described hercinabcve constimte                                                bmch of contract,           which proximately caused the
direct    and conscquemial damages of Ccuntcrmaintitf described hcrcinbclow, and                                                             for   which
Ccmmcr-Plaintiif hereby sues.

                                                     DECEPTIVE TRADE PRACTICES:
            l3.          Counter-Plairztiff                 would show                   that      Ccuntcrﬁefcndant engaged in certain              false,

nﬁsleading and dcceptﬁve acss, practices and/er omissions actionable under the Texas Deceptive

Txade Pmcﬁccs               ~   Consumer                 Protection Act (Texas Business and                             Commerce Code, Chapter
17.42,    §t___s_gg.),   as alleged hcrcinbeiow.

            14.             ms     .   c x   =..»_   ,
                                                          .-.   ..   .3.   -_
                                                                                ‘


                                                                                     o   1-,_."
                                                                                                  giggﬁgn, Countenbcfendanz engaged                 in   an
"uncoxxsciothableactioxt or coursc                               of action“ to the detrimcnt of Countcr-Plaintiff as that                          tam   is

deﬁned by Section 1145(5) cf the Texas Business and Commerce Code, by taking advantage cf
the lack     of knowledge,             ability,            experience, or capacity of Comm-.r»P1ainﬁﬁ‘ to a grossly unﬁt}:

degree.

            14.                                                                           Defendant violated Section 17.4602) of the Texas
Business and Commerce Code, in that Defendant:

                         8:)       caused confusion or misunclarstandlng as In the source, sponsorship,
           approval, or certiﬁcaﬁon ofgoods or scrviccs;

                         (32)      mprcscnted that goods or servicw                                                  have   spcnsomiﬁp,      approval,
           charactezrﬁstics, ingredients, uses, beneﬁts, or quantilies                                          which they do nu: havc or tha’:’ a
           person has a spcnscrship, appmval,                                       staius, aﬁiliation, or       conncction which he does not;
                         (c)       rcprcscnted that an agrecmcnt confem or involves ﬁghts, remedies, nr

           obligations          which i: does no? have or involve, or whlch are prohilsited by law; and



nzpaxnarws omcman COUNTER-CLAIM
                  (e)          faifed to disciose infermation concerning        goods or services which was

         known    at    the time of the transaction with       me imcmion       to induce the consllmﬁr       31110   K

         transaction into which the        consumer would not have esxtewd had the information                 wen
          disclosed.

          I5.                              Ccumcr~PIa§ntiff woukl        Show   that the ants, practices andfor

omissions complaineé ofwere the producing cause of Counter-Plaintiffs damagea.
          15.                       Contact-Plaintiff   wouid ﬁzﬂher show           the,   acts, practices and»,/at

omissions complained of under Section 17.4~6(b} of the Texas Business and                        Ccmmerce      Cocie

were rciied upon by Counter-Piaintiff t0 Coun£er~PIaintif§‘s detriment.
          17.                                                       Coumer—P1aintiff‘ was unahie to provide

written notice to Coumer~Def:ndani sinca suit was initiated                     by C0untervDefendant         against

Counter—P1aintiffami the case is currently set far aria}.

                                  I«:c0No1viiTC   AND ACTUAL uuixens
          18.     Cor.mter—¥’lain1iﬁ' sustained the         economic and actual damages as a resuh            ‘cf the

actions andlcsr amissicms of Countewnefendants éescribod hereinabove within the jurisdictional

limits   of this court.
                                           MU LTEPLE BAMAGES
          19.     As    alleged hereiuabove, Crmnter-Piaintiﬁ‘         wouié show     that the false; misleading

and dcceptive          acts,   practices and/or omissiens cpmplained               of herein were committed
"1mowing!y“ in that Couater~Defenc1ant had actual awareness of the                          falsity,   deception,     £3:

unfaimess efsucix acts, practices, and/or eamissions.
          20.     Couutsr—P1ainti§° further avers that such acts, practiees. and/or omissioxis were

committed "imemional1y“ in mat Comxtex-Befexzéanl speciﬁcaiiy intcndcd that Count-.r~P1aintiﬁ'
act in detrimental reliance           on the wsity or        Ciacepticn or in detrimental ignorance           of the
unfaimess.
          21.     Therefbre, CounI:er~P$aimiﬁ‘       is entitled 1::   recover rrmitiplc damages as provided
by I7.5G(b}{l} 91' the 'E‘exas Business ami Commerce: Coda.
                                          EXEMPLARYDAMAGES
         22.      C4m‘ntar~?1aimiﬁ'      wouid   fin1I:er   show   that the ants    and omissions of Counter.
Defendant complaﬁseé cf herein were coxnmitted kn-owingiy, wilifully, intentionally. with aetual
awmness, and with              the speciﬁc and pmdetemxined inxeminn of enriching said Counter»



D131'Defendant at the expense of Cuunter-Piaintiff. In order to punish said Cuunu:r~Defendant for
such unccnscionabic orverreaching and to deter such asthma                     azxdler omissions in the ﬁxture,

Counter-Plaintiff also seeks recovery           ﬁom       Counter-Defendant fur exemplary damages 33

pmvissed by Section 4! .0030) ofrhe Texas Cﬁvil Practice and Remedies Code.
                                            ATTORNEYS FEES
        23.       Request    is    made   for ail costs    ané xeascngbie and mtcessary attomeys fees
incurred by of    on behalf of Counter-Piaimziff herein,        including      :11:   fees necéssary in the event of

an appeai of this cause to the Court of Appeals            anci the   Supreme Court            0:“   Texas, as the Court

deems   equitabie    and   just,   m provided by:       (a)   Chapter 38 of ﬁlm Texas Civil                          ¥'i*aetic                              g§g;;;_g;cA'rg;_   gr sggx;Q};
                   on Novstmber 4, 2014 2 true and correct copy cf the foregoing Defendanfs
        E certify 3:31
Originai Counter-Chaim was served pmsuant ts; tbs Tsxas Rules of Civil Procedure. on opposing
couxzsel.




DEFENDANT’S ORIGINAL COUNTER-CLAIM                                     ?age 7 of 8 Pages
                                                      mew
                                                                  ;-29




                                                  ~


                                                ~~~
”‘
     “.S’v“A?e'Gs.1§x_gs
 Qeearms                                   »


  M2:
3my  ‘:
        .57‘¢‘_«9LE$‘ .6.t§Rx.e!     ossrasc,
            TEXA$T3Q‘34§%E3Wc§RTiE?»1§4§$ ‘€145
               ~
                 ooz>s?.m¥2¢e«>APPENDIX 3
                                                 CAUSE NO. 3-42109


CALVIN
SMITH,
                B.   SMITH AND CONNlE M.
            Plaintiffs
                                                            §           IN   THE THlRD JUDICIAL D                       Em
                                                            §
                                                            E‘:


vs.                                                         §           COURT OF
                                                            §
INNOVATION RESOURCE                                         §
SOLUTION, LLC, Defendant                                    §           ANDERSON COUNTY, TEXAS


                                      MOTION TO DISQUALIFY COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:
       Calvin B. Smith and Connie M. Smith, Plaintiffs                                   make      this   Motion to Disqualify

Opposing Counsel and              in   support of this motion shows:

                                                              I.




       Calvin B. Smith and Connie M. Smith are Plaintiffs                                     in   the above entitled cause.

Innovation Resource Solution, LLC,                      who        is   represented by Jeffrey                 L.   Coe.   is    the

opposing party         in   the current cause, with interest adverse to those of movants.

                                                              11.



         Jeffrey L.         Coe formerly sewed as counsel                    to   movant. Speciﬁcally, Jeffrey             L.   Coe
served as counsel to movant, Calvin B. Smith                            in        the ﬁrst part of the year 2014.                The

matter     in   which Jeffrey         L.   Coe   represented movant                is   the   same    or substantially related

to the present matter in that Calvin B.                   Smith consulted with Jeffrey                       L.   Coe   regarding

innovation Resource Solution,                     LLC   ﬁling of        a unsigned page of an earnest money

contract of record that had the effect of slandering                               title   to the property. After       the     initial


C. Smith   — Motion   to Disqualify                                                                                      Page    1 of 3
consultation, Mr.             Coe    sent email Correspondence to Mr. Smith instructing him that he

would need to          ﬁle      an action     to   remove the document          that     was      slandering the        title.   The

current lawsuit          is    exactly the action that Mr.           Coe recommended and                    is   now opposing.
The two matters have the                    following issues in      common: The          filing    by the Defendant of a

single   page of the alleged earnest money contract                             is   a   filing   of   an    illegal   document

under the       law. This ﬁling slanders Plaintiffs’            title.   The Defendant             is liable     to Plaintiffs for

statutory       damages and                attorneys’ fees.   The nature             of the former representation                  is


supported by email correspondence from Jeffrey                           L.   Coe    attached hereto as Exhibit A.

                                                              Ill.


"   '
         fl   nstherscourse ofmthe "representation "oFmovant:WJeffrey***Li““Coe "0 btainedm

conﬁdential information that he could use to the disadvantage of movant                                           in   the current

matter.       Movant has never consented, expressly or                        impliedly, to the disclosure or                use of

any information obtained                     in   the course of the former representation. and objects to

Jeffrey L.      Coe sewing            in this matter.


          THEREFORE, Calvin B. Smith and                      Connie M. Smith pray for this matter to be set

for hearing        and    that     on ﬁnal hearing the court         rule that Jeffrey L.          Coe is disqualiﬁed from
serving as counsel in this matter. that no work product generated prior to this motion be

made      available to            new      counsel. and for such other and further                  relief to     which movant

 may be justly entitled.




 C. Smith     - Motion to     Disqualify                                                                                   Page 2 of 3
                                          Respectfully submitted,

                                          LAW OFFICES OF JAMES D. HANKINS
                                          606  E. Crawford Street
                                          Palestine. TX 7582
                                          Telephone: (903) 729-2102
                                          Fax: (9 ) 731 -4732


                                           By:         / ,,__\,£Q
                                                          ’




                                                      A ES D. HANKINS
                                                     S te Bar No. 08912300
                                                 ,    mailzjdh@jameshankins|aw.com
                                                     Attorney for   Plaintiffs



                                           LAW OFFICE OF TERRY M. THORN
                                           608 E. Crawford Street
                                    —
                                          "Palestine,TX*7580'1"""*""""r                                —




                                           Tel: (903)729-6087
                                           Fax: (903)729-7605

                                             TERRY M. THORN
                                             Texas Bar No. 19965500
                                                 Attorneys for      Plaintiffs




                                  CERTIFICATE OF SERVICE
        A    true and correct copy of the
                                          fomyggzing
                                                      instrument was served      in   accordance
with the    Texas Rules of Civil Procedure on     rch    [ 2



                                            James D. Hankins
                                                 mail:    jdh@jarneshankinsIaw.com
                                             '




C. Smith — Motion to Disqualify                                                          Page 3 of 3
  On Tuesday.        February 11. 2014 3:35 PM. Jeffrey           L,   Coe < eff@coelawﬁrm.com>   wrote:



""Ml‘."Sl"'riith.’
                      ’   '                              ’        ’    ”   ’       "       '           '   ’   "   '   ’ "       ’    ’   "     "




  You sent me everything need to    I tile the motion to remove the irnproperlinvalid lien. Just need to make
  payment arrangements and lwitl ﬁle this tomorrow. will need you to sign the veriﬁed pleading. have court in
                                                                               I                                             I


  the District Court on Friday and will approach the judge with the order then and get it signed and ﬁled and back
  to you.

  Jeffrey L. Coe
  Attorney at Law
  Law Ofﬁce of Jeffrey L.       Coe
  1000 N. Church St. (75501)
  P. O. Box 1 157
  Palestine, TX 75802-1 157
  (888) 651-6851 Toll Free
  (903) 723-0331 Phone
  (868) 651-6851 Fax
  Email i§ff@coe|awﬁrm.cgm

   CONFIDENTIALITY: This email. and any attachments. are intended             only for use by the addressee or addresses
   named herein and may contain        legally privileged or conﬁdential information. if you are not the intended recipient of
   this email, you are hereby notiﬁed that any dissemination, distribution, or copying of this email or of any attachments
   hereto is strictly prohibited. If you have received this email in error. please delete the original. any copy of this email
   or attachment. and any printout thereof and notify the sender Immediately.

   NOT INTENDED AS A SUBSTITUTE FOR A WRITING: Notwithstanding the Unifonn Electronic Transactions Act or
   the applicability of any other law of similar substance or effect. absent an express statement to the contrary herein,
   this email message, its contents. and any attachments are not intended to represent an offer or acceptance to enter
   into a contract and are not otherwise intended to bind the sender. the Law Ofﬁce of Jeffrey L. Coe. any of its clients.
   or any other person or entity,



    From: Calvin smith                                            om
                                ’
                                        ;   I   n   I:

    sent: Tuesday, February 11, 2014 11:31                   AM
    To: Jeff Coe
    Subject: Current Survey
                                                                                                                                     Exhibit    A
                                                                                                                                 Page     1   of 5
 On Monday,      February 17, 2014 4:54 PM, Jeffrey   L.   Coe  wrote


        get intouch with Jackson.
                                    '
’l’lt




 Jeffrey L.    Coe
 Attorney at    Law
 Law Office of Jeffrey L. Coe
 1000 N. Church St. 05801)
 P. O. Box 1157
 Palestine, TX 75802-1157
 (888) 651-6851 Toll Free
 (903) 723-0331 Phone
 (888) 651-6851 Fax
 Email jeff@g9_e gwfrrncgm

 CONFIDENTIALITY: This email, and any attachments, are intended              only for use by the addressee or addresses
  named herein and may contain        legally privileged or conﬁdential information. if you are not the intended recipient of
  this email, you are hereby notiﬁed that any dissemination, distribution, or copying of this email or of any attachments
  hereto is strictly prohibited. If you have received this email in error, please delete the original. any copy of this email
  or attachment. and any printout thereof and notify the sender immediately.

  NOT INTENDED AS A SUBSTITUTE FOR A WRlTtNG:                 Notwithstanding the Uniform Electronic Transactions Act or
  the applicability of any other law of similar substance or effect. absent an express statement to the contrary herein.
  this email message, its contents, and any attachments are not intended to represent an offer or acceptance to enter
  into a contract and are not otherwise intended to bind the sender, the Law Ofﬁce of Jeffrey L. Cue, any of its clients.
  or any other person or entity.



   From: C Smith [mallto:aggie|ending@gmali.com]
   Sent: Friday, February 14, 2014 4:56 PM
  To: jetT@coelawﬁrrn.com
  subject: Fwd: Relase of EMC

   Please see below. We thought we had this all worked out, but looks like we are wrong. spoke to           I


   Jackson Hanks and he said he will discuss with you the situation. want to make sure we get this
                                                                                    I

   handled so his underwriters will issue a title policy on the cash sate.
                                                                    ‘
                                                                                                                  ExhihitA
                                                                                                                Page 2 of 5
Thanks,    C

Begin forwarded message:

      From: "Tim Wagner" 
      Date: February 14, 2014 at 1:28:15 PM CST
      To: , "mark mullin" 
      Cc: "Joy Phillips“ 
      Subject: RE: Release of EMC

      Calvin    & Mark,

      i   am in receipt the Release of EMC by your Title Company. innovation Resource Solution (iNNOVATi0N)
      is   willing to entertain a   monetary settlement for our Release of Claim.

      As you are aware,    this matter has weighed heavy on my heart and there has been much discussion
      regarding personal beliefs and desires to be Christ-like both in spirit and nature, believe that applies to
                                                                                                        I


      all parties. I also have responsibilities to our investors. The property is both strategic and vital to

      INNOVATlON's         agriculture plan.


      with regards to the Smith's, lNNOVATi0N has suffered damages and is entitled to                       their right to
      purchase the land as per the contract or be compensated for damages.

      As Mark stated, “Calvin never should have taken it this far’ but that was Calvin’: choice. Calvin is
      experience and licensed in real estate transactions, agricultural lending, and should be held accountabie
      rather than rewarded for his actions.

      Absent ofa Settlement, INNOVATION will continue to pursue its CLAIM ofthe property and pursue every
      legal remedy at its disposal by all lawful means that have been previously stated by our Legal Counsel.


          Respectfully,




      T«'»n~      A. W454-ea
          Innovation Resource Solution, LLC
          6300 Riglea Place, Suite 100
          Fort Worth, TX 76116

          Ph: (972) 793-2298
          e—fax: (866)   354-8604



          The information in this message is the property of innovation Resource Saiuuonr LLC. This message is inlended only ior
          the use at the addressee named above and may contain legally privileged andlor conﬁdential iniorrrrauon. if you are not
          the intended recipient of this message. you ara hereby notified that any use. dissemination, distribution orcopying of this
          message is strictly prohibited. if you receive this message in error. please notify us immediately by telephone or return s~
          mail and delete the massage. all copies thereof and any zmzchrnensa We thank you for your cooperation.




                                                                                                                               Exhibit   A
                                                                                                                             Page 3 oi 5
From: mark muilin imaiitmmarkmuliinQhotmailcom
Sent: Thursday, February 13, 2014 2:59 PM
To: gimwagner@i;esogrce§_qlgtion.;gm
Subject: FW: Release of EMC


Tim:

in answer to your question about what are you being asked to do, the   title   company is asking
that you execute this document and have it notarized.

Let   me know ifl can help.

Thanks,
Mark Muiiln


Subject: Fwd: Release of EMC
From: aggieiending@gmaii.com
Date: Thu, 13 Feb 2014 10:48:16 0600
To: rnarkmuliin@hotmaii.com

FYI




Begin forwarded message:

          From: Rebekah Cannon 
          Date: February 13. 2014 at 9:01:54 AM CST
          To: "aggielending@gmail.com" 
          Cc:   Mary Arie 
          Subject: Release of     EMC
          Mr. Smith,

                  Here is the Release of Earnest Money Contract. Mary asked      me to
          forward this to you. if you have any questions, please let us know.
          Thank you,
          Rebekah Cannon
          Escrow Assistant

          Texas     First Title   Company, LLC
          601 E. Lacy Street
          Paiestme, Texas 75801
          903.723.5393 - Ofﬁce
          903.731.4739 ~ Fax
          Rebekah,cannon@texasﬁrstt§tie.corn

                                                                                               Exhibit   A
                                                                                             Page 4 of 5
                CONFIDENTIALBTY NOTECE: This message        ls fur the beneﬁt of the named person(s) only. It may

                contain cunﬁdenzéal, proprietary or legally privileged information. Nu conﬁﬁentialiiy or other
                pfwilage is waived or lost by any mis-transmission. Do not directly or indirectly use. disclose,
                dlstribuxe, print or copy any part of the message xransmllted if your are not the intended
                raclplent. Ifyou receive thls message in error, please lrru-nediately delete it and all copies of it
                fram your system. destroy   all   hard copies and notify the sender of its receipt.




sj3l;rm;"%a;;rl.a"ls;a1l:;;‘;;;;;g;g.;.
Checked by AVG - www.avg.com
Version: 2014.0.4259 I Virus Database: 3697/7088                      -   Release Date: 02/12/14




                                                                                                                         Exhibit   A
                                                                                                                       Page 5 of 5
APPENDIX 4
            ..x

                                            REPORTER‘S RECORD
                                          VOLUME 1 OF 1 VOLUMES
           N                          TRIAL COURT CAUSE N0. 3-42109
           m
                    CALVIN   B.   SMITH, CONNIE M.   )   IN THE DISTRICT COURT
           a        SMITH,                           )


           m
                                                     )

                                                     3
                                  Piaintiffs,        3
           m                                         )
                    VS.                              )   ANDERSON COUNTY. TEXAS
           N                                         )

                                                     3
           m        INNOVATION RESOURCE              9
                    S0£UTION, L.L.C.,                }
           m
                                                     5
           Q                      Defendants.        )   3RD JUDICIAL DISTRICT
—-\‘—ls




                                                     )
             ..\.




.4         IR)




.4         OJ



.3         41



.3
           U1



...\
           CD



.4.
           ‘*4




    .4».
           (X7




    ._s.
           (Q



N0                        On the 13th day of Aprii, 2015, the foT3owing
N1          .:u

                    proceedings came on to be heard in the above-entitied
NN                  and «numbered cause before the Honorab1e Deborah Oakes
N          CA).
                    Evans, Judge presiding, haTd in Palestine, Anderson
N          -h       County, Texas;
l\3        U!
                          Proceedings reported by machine shorthand.
                           ...\


                                                                      APPEARANCES

                                              FOR THE PLAINTIFF8:
                                                  Mr. James Hankins
                                                  LAW OFFICE OF JAMES D. HANKIN5
                                                  606 East Crawford Street
                                                  Pa1estine, Texas 75801
                                                  Telephanez (903) 729-2102
                  —‘-$COO9\§a3C)'1-§~(D3f\)




                                                  SBOT No. 08912300


                                              FOR THE DEFENDANTS:
                                                  Mr. Jeffery Coe
                                                  LAN GFFICE OF JEFFERY COE
                                                  1000 North Church Street
        ..A..a.




                                                  Palestine, Texas 75801
                                                  Te1ephone: (903) 723-0331
                                                  SBOT NO. 24001902
 ...x             M)



 ....A
                  (10




.2;
                              -Ph




....x
                     O‘!




 .4
                  O‘)




  ...a
                  -3



..x
                  03



        .3.

                  (O



B)                O

N                    _.x




N) N!



Ix: 60




N                 -(X




M 01
             ...n


                                                                         INDEX
                                                                VOLUME    09 1 VOLUMES      1
            P0                                                  (MOTION TO DISQUALIFY)
            (J3
                                                                                                                                                                        Page    V01.
                          APRIL   ‘I3,   2015
                    -5-




                          Court‘s Raﬂing        .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ,   .   .   .   .       5    1
            0301



                          End of proceedings                    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   ..          6    1


                          Court Report:-ar's Certificate                                                .   .   .   .   .   ,   .   .   .   .   .   .   .   .   ..          7    1




            -‘:©€QUD‘~{




                                                                                EXHIBIT INDEX

  ..;.a.


                          PLAINTIFF8‘
                          NO.   DESCRIPTION                                                                                 OFFERED                                 ADMITTED VOL.
     .4.

            N             A     E—ma1'1s                                                                                                4                               5        1

      _s.
            (13




            J>»
.4




..x         (J!




.a
            G}



  _>.
            ‘J




A           00



.1          {O



MO

N           ..\




MN

NW

N 4¥

M           0'!
                          ,3.



                                                                 P R G C E E D          I       N G S

                                                             (Open court)
                                                             THE COURT:         Okay.       I   know    I   got a —- iet me
                                          go ahead and ca11 this one because                     I   know it’s going to
                                          take a1} of    a   second? and than 1'31 do the p1ea.                       Ca1vin
                                          Smith and Innovation Resource.
                OCOO0‘*~lC7)U‘l3?»0DX\)




                                                             MR. HANKINS:         Yes, Judge.
                                                             THE COURT:         The rest of y‘a11 can have                a

                                          seat.
  _x
                                                             MR. HANKINS:         I   represent Mr. Smith.
  -3             ...x

                                                             THE COURT:         ?hat‘s 3«4210Q.              Let me have
  ..x

                N                         the file.     Okay.    I   haé    a   hearing on a Motion to
 ...x           03
                                          Disqua11fy Mr. Coe as counsel.                Correct?
 .3
                -33
                                                             MR. HANKINS:         Correct.
 ...x           (.71
                                                             THE COURT:         That was -- there was             a   writ
 ..\            C)                        fiied?
        ...s.



                N                                            MR. HANKINS:         Yes, he took ~~ on procedurai
        .4.

                W                         matters, and it's been           --   that waa held as moot because
....x

                (D                        the Court entered an order rescinding that first order
l\)
                O                         so we couTd do it and get the evidence in.
N)              .4
                                                             THE COURT:         Okay.   And what is the
MN                                        evidence?
N               (40
                                                             MR. HANKINS:         It‘s Exhibit A.              It's the
N                       «[3»
                                          e-maiis from Mr. Cue ta my a11ent.
IN? C}!
                                                             THE COURT:         Those are the ones that               I
         .1»


                       actually a3ready reviewed, correct                            --

                                        MR. HANKINS:              Yes.
                                        MR. CUE:           Yes, Your Honor.
                                        THE COURT:           --    when          I    made my 1nitia1
                       deciséon?
                                        MR. HANKINS:              Right.
                                        MR. CO5:           Yes, Judge, you've a1ready
         aomoawmmhwm




                       reviewed those, and        I       don‘t have any objection to the
                       e-maifs.
 ...a


                                     THE COURT:              Okay.           Exhibit A ﬁs admitted
                                          7   7       7            i     K                              K




 ._\

                       into avidence.
 ._\

         N                           ﬂR. HANKIRS:                 So the test is this is
 ....x


         W             substantiaT1y re1ated tn the very case                               ~—

_A       $3                          THE COURT:              It is,          I       mean, and I’d Tike to
.4
         U!
                       keep you cm the case, Mr. Coe, but                            I    just —~   I       thought
...n
         U!
                       ha was disquaTified.               That's why         I       entered the arder to
....n    ‘*4
                       begin with.   I   stiii think you‘re disquaiified.
.3       G3
                                     MR. 805:              That‘s fine, Judge.                      I

   .a.

         (O            understand.
M0                                   THE COURT:              So I'm signing the order
R3       .4
                       d€squa1ifying you, and then hbpefu11y we can get
M {Q                   somebody e3se on the case pretty soon, and then
N        (J0
                       thereafter we can get the tria1 date set.                                 Okay?
l\> -1%
                                     MR. HANKINS:                 Thank you. Your Honor.
l\)      61                          THE COURT:              Let me get this signed, 1*}?
                   ..A
                                         give that to y‘a11, and then 1'}? take up the plea.
                                                      (End of proceedings)




               CJL0C0"-ICDCJ’l-IXOJYKJ




_x




         .4.
                -A




.4             [V


...s


                W
         .4.          «law




.3             O!


         .2.
               G7


....\
               '\l




  ..A~

               (X?




A (9


MG

N                   ....u».




NN

N U)

N              -33




N 01
                  .3
                                                             REPORTER'S CERTIFICATE
                                       THE STATE OF TEXAS
                                       COUNTY OF ANDERSON       )




                                            I,    Eilen Earies, Deputy Officiai Court Reporter in
                                       and for the 3rd District Court of Anderson County, State
             CD(D®\fG’)-L\3f\}




                                       of Texas, do hereby certify that the above and foregoing
                                       contains    a   true and correct transcription of a1]
                                       portions of evidence and other proceedings requested in
                                       writing by counsoi for the parties to be inciuded in
 _:
                                       this volume of the Reporter's Record, in the
      .3.


             .4
                                       above—sty1ed and —numbered cause, ali of which occurred
 _x
            N                          in open court or in chambers and      were reported by me.
 .a.
            C0                             I     further certify that this Reporter's Record of
      .4.

            -F                         the proceedings truiy and correctly reflects the
..x
            U!
                                       exhibits, if any, admitted by the respective parties.
..m
            G)                             I     further certify that the totai cost for the
.4
            ‘-1
                                       preparation of this Reporter’s Record is       $             and
      .1.
             00                        was oaid by ___________ WMWMMMWW.
.4          {Q                             WITNESS MY OFFICIAL HAND this the 15th day of
N0                                     September, 2015.
K3           .4




NN
                                                             Eiien Ear1es, Texas CSR #9i01
N           (A!
                                                             Expiration Date: 12/3112015
                                                             Susan waidrip Court Reporting
N           ~§                                               PO Box 1507
                                                             Fairfiefd, Texas 75840
N           .01

                                                             Teiephonez (903) 389-4827
                                                             Fax:   (903) 389-4310
     T‘)
{I         ‘ﬁt   .




                 an Tuesday, February 11, 2014 3:35 PM, Jeffrey L Cue                           wrote:



                 Mr.    Smﬂh.

                 You sent me everything need to      ﬁle the rrmtlor: to remove the lrnproperlinvalid lien. Just need to make
                                                            I


                 paymeaf arrangements and           ﬁle this tomorraw. will need you to sign {ha veriﬁed pleading. have court in
                                                                 2   will   I                                           l

                 the District Court on Friday and will approach thejudge with the order than and get ii slgned and ﬁled and back
                 to ‘you

                 Jeffrey L. Cua
                 Atiomey at Law
                 Law Office of Jeffrey                     cos
                                              V




                                                     1..

                 1000 N. Church               St.   (75801)
                 P. O.    Box     ‘I   ‘I57
                 Palesﬁne. TX 75802-1157'
                 (B88§ 651—685’l Toll Free
                 (903) 72340381 Phene
                 (885) 651-33851 Fax
                 Email jeff@cnelgwﬁrm.co‘m

                 CONHDENTEALITY: This email. and any aﬁachmenis, are intended only for useby the addressee or addresses
                 named herein and may comain legaily privileged or conﬁdential lnforrnationr {E you are not thain-tended recipient of
                 this email.you are herebynptiﬁed that any dissemination, distribution, or copying at this email or of any atlachmenté
                  herein         prohibited, if you have received this email in error, please deleta the original, any copy of this email
                            is strictly
                  or attachment and my printout thereof and notify the senderimmecliately.

                 NOT WTENDED AS A SUBSTETUT E FORA WRiTlNG: Notwithstanding the Uniform Electronic TF3l'lS8C‘5Uf‘l$ Act or
                 the applicability of any other law of similar substance or effect. absent an express statement to the contrary herein,
                 this email mességé. its oonterrls; 3”“ any attachments are not intended in reprasant an offer or acceptance to enter
                     ma                                                                                        L
                      3 contract and are not olherﬁnisa intended to blur: the sandar, the Law Qfﬁce of Jeffrey Coe, any of lts clients,
                 or any cthar person or entity.                                                                                     .




                     From: Calvin Smith {mg$l;9:§‘:go§nsc@5g:ahgg tom]
                     Sent: Tuesday. February ‘H, 2014 ’ll:3‘l AM
                     Ta": Jeff   Coe                                                    §
                     Subject: Currant Survey
                                                                                1
                                                                                                                              Exmbxm
                                                                                                                            Page? nf5
                                                                                        §
on Monday‘    Feloruary 1?,   2014 4:54 PM! Jeffrey L. Goa  wrote


121 get tn touch   with Jackscn.

Jeffrey L. Cane
Attorney at Law
Law Office of Jeffrey L. Cog
1009 N. Church St. (75801)
F‘.   G. Box1157
Palestine, TX 76802-1 157
(388) 65?-6851 Tail Free
(906) 723~033’t Phone
(888) 651-6851 Fax
Email Leﬁ@::.=~-..




        Thanks.    C

        Begin forwarded message:

              From: "Tim Wagner" 
              mate: Febmary 14, 21314 at 112821 5 PM CST
              To: , “mark muilin“                                  i


              Cc: “Joy Phiﬂips“ 
              Subject: RE: Release of EMC

              Ca§\/in      & Mark,
              I   am in raceipt the Release of EMC by your ‘Fife Compaav. innovation Resource Solution (INNOVATION)
              is   wiiling to entertain a      monetary sattiamentforour Reiease of Claim.

              As you are aware, this mattnr has weighed heavy on my heart and there has been much dismssion
              ragarding personal beliefs and desires to be Chrisﬁtke both in spirit and nature‘ believe that appﬁes to
                                                                                                                  I



              ali parties, § "also have respo nsibiéiﬁes to our Investors. The property is both strategk: and \f1taH:c
                  !NNO\1ATION’s agriculture plan.

                  With regards tn the Smith's, !NNOVA1”xDN has suffereddamages and is entitied                   to’   their right to
                  purchase the is nd as per the contract or be compensated for damages.

                  As Mark  stated; "Calvin nevershuuld have taken it this far” but thatwas Calvfws chcice. Calvin is
                  experience and licensed in real estate transactians, agﬁcultural lending, and shoutd be held accuuntable
                  rather than rewarded for his actions.

                  Absent :1? a Settiernent, WNOVATEDM will continue to pursue its CLAIM of the property and pursue every
                  legal remedy at its d$spesaI by all iawful means that have been previously stated by our Legal Counsei.


                  Res‘pe«:tful£y,




                  Tim               Wagam
                  Innovation Resource Soéut-ion, LLC
                  5300. Rigiea Place. Suite 100
                  Fort Worth, TX 76116

                  Ph: {Q72} 793-2298
                  e~faxt (855)     3S4—8504



                  This ininrmgtmrc in this message is the prapeﬁy of Innovation Rssossrca Suzuﬁan. LLC. This message is
                                                                                                                                         am W
                                                                                                                                       tmandea
                  the use of the adcirsssea named abave and may uuniairr iagazlly privihegezzl andlu1‘
                   ma iniended recipient oftbis message, ybu     as
                                                                                                                Ede, {S llnfc     I
                                                                                                                                      WW ma
                                                                                                                                      '



                                                                                                                                        .
                                                                    harsh}; uniﬁed that any use’. dissrgri-r“1ri‘:aa2ir‘>1n,adxsuigrggggr
                                                                                                                                            pm
                                                                                                                                            ‘  Yi

                  ‘T195539? 35 W551‘? 9Y‘*W>5*34~ 37 5'9‘! mcefva this message in error. pieésa nnﬁfswa immadiakély by rerapafﬁgfrif:-i”:
                   V1315   Md 5673“ EH6 m%5'=‘3§|é..3" 609393 Kheréaf and any zthazhmants. W& thank-yen for yvaurcmapazatiun.                  ‘




                                                                                                                                            Exmbn A
                                                                                                                                          Page 3 cf 5
s‘




     From: mark muliin maifto:       _a     ulii   home‘! c
     Sam: Vhursday,  February 13, 2014 2:59 PM
     Ta: tirnwagnergjrescn grcasol ution.c:g3
     Subject: FW: Rekzase of EMC

     Tim:

     In answer to your questlcn abuu: what are you being asked to do, the title company is asking
     that you execute this document and have it natarizeci.

     Let    me krmw iﬂcan hafp.
     Thanks,
     Mark Muiﬁn

                                                                                             -m...‘..,...m
     subject: Fwd: Release of EMC
     From: agg:’elending@gmgII.m
     Daie:Thu, 13 Feb 201.4 10:48:15 -0600
      To; markmz.u!Iin@hatmai!.com

      FYi



      Begin forwarded message:

               From: Rebekah Cannon 
               Date: February 11-!,2Q»14V at 9:01:54 AM CST
               To: "2ggIe1ending§gj§gmail.com“ <2 ieiendin  aiI.com>
                Cc:   Mary Amie   
                subject; Release of        EMC
                Mr. Smﬁth,

                        Here is the Release of Earnestymaney Contract. Mary asked    me to
                forward this to you. lfyou have any questions, please let us kncw.
                Thank you,
                Rebekah Cannon
                Escrow Asslstani

                Texas    First Trtle      Company, LLC
                601 E. Lacy Streei
                Paﬁastine, Tsxas 7880i
                §03.72’3,53‘33      — Office
                903.731.4739 ~« Fax
                Rebekah.c:annon@tex2aﬁrst£ii2e.com

                                                                                                     Exhlbftﬁx
                                                                                                  Page 4 uf 5
J», _..,"   :-




                         C{]bmD£m‘tALlYY NOTICE: This message is for 'rh¢=.-‘benefit of the named parsantsl only. It may
                         contain conﬁdential. proprietary or Iegailv pﬁvﬁeged Snfurmsation. Nb conﬁdentiality or amen‘
                         priviiege tS waived cw lost by any m'xs—tra:xsmisswr>. Do not dénzctly =3: indiceczty use, dismlose.
                         aiistributa. print or crspy any part of the message transmitter: If your are not the ‘nwtendesi
                         recipient. if you receive this messagein ermr, please immediately daleté it and all cepies of 2!
                         {ram ‘(cur system, deztray an hard copies and notify the sender of its receipt




            Na virus found In this message.
            Checked by AVG - www‘avg.com
            Version: 2014.0.4259     I   \/Ems Database: 369717088 - Reiease Date:                  021*‘! 2/14




                                                                                                                                  mm
                                                                                                                                Page 5 c:f5
APPENDIX 5
                                                                                                 FF           FOR RECORD
                                                                                                ALLuEf.Z__"    3'
                                                                                                                    o‘c£ock_cL.;:-..

                                                                                                         APR   1    3 Z815
                                                 CAU SE NO 3-421
                                                           M"--_.09
                                                                                                       JANICE STAPLES
                                                                                                Dlstﬁ                 tar    *
                                 so




              Signed this 13th day of April, 2015.




APPROVED AS TO FORM:
LAW OFFICES OF JAMES D. HANKINS
606  E. Crawford street
Paiestine, 3'X 75801
Telephone:             {$303}         729-2102


                                           ~~
Fax:

   ~
By:             “,

 ~~                  D.     HANKINS
 ~~        Bar No. 08912300
        ail:jdh@jameshankinslaw.com
     Attorney for Calvin Smith




      ‘
          _                 .   3'




                                                     ~
                                      ,
 ‘




C. Smith -‘rordhr D1'squaEfy'?ng"CounseI